Citation Nr: 1214849	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO. 07-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a left foot disability (originally claimed as bilateral foot cramping).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the claims subsequently transferred to the RO in Portland, Oregon.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a December 2011 rating decision, the Portland RO granted service connection for degenerative arthritis of the left knee and assigned a 10 percent evaluation, effective November 2, 2004. The RO also granted service connection for degenerative joint disease of the right foot and assigned a noncompensable evaluation, effective November 2, 2004. The actions constituted a full grant of the benefits sought, and the claims for service connection for a left knee disability and a right foot disability are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010, and a transcript of the hearing is of record.

The issue of entitlement to service connection for the residuals of a lung injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's left ankle disorder is not etiologically related to service.

2. The Veteran's left foot disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. The criteria for a grant of service connection for a left foot disorder have not been met. 38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in August 2003, November 2008, October 2009, and December 2009, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. The November 2008 letter also informed the Veteran of the requirements to reopen a previously denied claim and how to substantiate the claim if it is reopened. See Kent v. Nicholson, 20 Vet.App. 1, 11-12 (2006) (finding that VA must inform a claimant both how to reopen a claim and how to substantiate that claim if reopened).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2010, the Board remanded the claims for further development, to include specific directives for the RO/Appeals Management Center (AMC) to "make exhaustive efforts" to locate missing private treatment records from St. John's Hospital and service treatment records from June 1966 treatment at the Haven Naval Hospital. The AMC made requests to the National Personnel Records Center (NPRC) for the records in June 2010. NPRC responses in July 2010 and February 2011 indicated negative responses. 

The law provides that when through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263   (1992). VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements. Id.   While there is no presumption of service connection that arises, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim. Washington v. Nicholson, 19 Vet.App. 362   (2005); Cromer v. Nicholson, 19 Vet.App. 215 (2005). The Veteran was advised of alternative sources of evidence by letter dated in February 2011. 

In February 2011, the AMC issued a formal finding of unavailability for the missing private and service treatment records. The AMC noted that all procedures to obtain the records were correctly followed; all efforts to obtain the records were exhausted; and further attempts would be futile. VA contacted the Veteran via telephone and notified him of the AMC's efforts to retrieve the missing private and service treatment records.  

When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist. In such circumstances, VA also has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision ...." Cromer v. Nicholson, 19 Vet.App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet.App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet.App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's available service treatment records, VA treatment records, and private treatment records. Additionally, the Veteran was provided with VA feet examinations in October 2010 and December 2011.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claims

The Veteran contends that his claimed left ankle and left foot disorders are the residual results of an in-service automobile accident. As the preponderance of the evidence is against finding a nexus between the Veteran's left ankle and foot disorders and his service-connected left knee disability, the Veteran's claim is denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

The Board has considered in-service clinical evaluations, including PULHES profiles, recorded during active service. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

A July 1963 enlistment examination reflected that the Veteran's lower extremities and feet were normal. The Veteran's PULHES was "1" for lower extremities ("L" in PULHES), indicating a high level of fitness. 

A February 1965 service treatment note documented complaints of pain following a right foot injury which affect the big toe. An x-ray was negative and the diagnosis was a sprain.

A July 1966 service treatment note revealed that the Veteran was hospitalized aboard the USS Haven (AH-12) Naval Hospital following an automobile accident in June 1966. The authoring medical officer noted that the Veteran was a passenger in the rear seat of the automobile when it was struck at approximately 60 miles per hour. The discharge summary revealed the Veteran had a collapsed left lung, fractured ribs, and a concussion following the accident. 

A July 1967 separation examination reflected that the Veteran's lower extremities and feet were normal. The Veteran's PULHES was "1" for lower extremities ("L" in PULHES), indicating a high level of fitness. 

A post-service private treatment record from Kaiser Permanente dated in July 1973 revealed that the Veteran was involved in a motorcycle accident and "twisted" his left foot. He complained of pain above his heel. An x-ray of the left foot and ankle was normal. The diagnosis was a sprain.

In a November 1997 private treatment note signed by Thomas J. Rosenbaum, M.D., the Veteran reported that he injured his left calf during the in-service automobile accident and he had an asymmetrical calf since the accident. He indicated that he had a back problem with radicular left leg pain which began in July 1997 from a work-related injury.

In a January 2005 VA treatment note, the Veteran reported that he injured his left knee during service and as a result of his left knee pain, he developed some left lower extremity edema of the foot and ankle.

In a September 2006 VA treatment note, the Veteran complained of left ankle pain and edema secondary to an old injury.

In a December 2008 VA treatment note, the Veteran reported he had pain on the ball of his left foot for 15 years, or since approximately 1993.

During the February 2010 Travel Board hearing, the Veteran and his wife testified that during the automobile accident, a high heeled shoe went through the Veteran's left ankle.

In an October 2010 VA feet examination report, the examining physician indicated that the record was "a bit nebulous" in regard to the in-service automobile accident. The physician noted that the July 1966 discharge summary did not mention any lower extremity problems from the accident; however, he opined that it was "certainly conceivable that a young man coming in with head injuries, concussion, and atelectasis of the lung that may have been an actual pneumothorax, would have routine lower extremity injuries not focused upon." He related that after reading the account of the accident and listening to the Veteran, it seemed "probable" that he could have been "tossed around in the backseat, injuring more than just his head or chest."

During the VA examination, the Veteran reported that his left ankle and left foot had bothered him since his in-service automobile accident. He stated that the heel of a woman's shoe jammed his left ankle behind the medial malleolus. He described a constant, sprain-type pain in his left ankle multiple times per day or on weight-bearing and ambulation. The examining physician noted that the left ankle did not appear swollen compared to the right ankle and the Veteran had no tenderness over the lateral or medial malleoli. Some stasis dermatitis was noted on the medial aspect of the ankle and in the proximal ankle area. An x-ray of the left ankle revealed no significant degenerative change, fracture, or dislocation.

The physician noted that there was no evidence in the record of an ankle injury related to the in-service accident or otherwise. He opined that a blunt trauma to the ankle would "not necessarily cause permanent deficits" and "should not even predispose to a permanent deficit." He reported that although the Veteran had pain with walking and decreased range of motion when weightbearing, it was less likely than not that the ankle disability was related to service. He based his decision on the lack of evidence that the Veteran injured his ankle in the accident.

With respect to the left foot, the physician noted that a service treatment note revealed the Veteran was treated for a big toe sprain in February 1965 and an x-ray ruled out a fracture, but the note did not indicate which foot. The Veteran indicated that he had a dull ache and cramping in his left foot which were aggravated when he drove a forklift. He reported that his pain was mainly located in the great metatarsophalangeal joint area. On examination of the left foot, the Veteran had tenderness to palpation in the third through fifth metatarsophalangeal joints and in the distal metatarsals of the forefoot. An x-ray of the left foot revealed bilateral hallux valgus and degenerative changes, possible pes cavus, and a possible posteroperative change to the distal phalanx of the left great toe.

The physician reported that the Veteran had degenerative joint disease of the left foot. He opined that it was at least as likely as not that this was a result of trauma in the military. He based his opinion on the February 1965 service treatment note which documented a history of trauma and the symptomatology reported by the Veteran in the metatarsophalangeal joint of the left foot.

In a December 2011 VA feet examination report, the Veteran reported that his left foot problems began while driving a forklift in 1974. He indicated that prior to operating a forklift, his foot did not bother him. The examining physician noted that the Veteran had some tenderness across the medial left foot and ankle. He had full, pain-free range of motion of the left foot and ankle and no deformities were noted. 

The examining physician was directed to provide a clarification opinion regarding the October 2010 VA examination report. Specifically, the examiner was requested to comment on the evidence from the February 1965 service treatment note which revealed the Veteran was treated for a right foot injury and the October 2010's examiner's opinion that links the Veteran's left foot degenerative joint disease to the February 1965 in-service injury. The December 2011 VA examining physician noted that the February 1965 service treatment record clearly stated that the Veteran was treated for a right foot injury. The examiner reported that the October 2010 examiner mistakenly determined that the February 1965 service treatment record did not indicate which foot was injured and referenced the note in her opinion that the Veteran's left foot disability was secondary to an in-service injury.

The December 2011 examiner opined that the Veteran's left foot and ankle disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness. He noted that the Veteran's reported history did not reveal any problems with the left foot and ankle until he started driving a forklift in 1974; there was no evidence of injury in service; and there was no evidence of current posttraumatic arthritis. He opined that the Veteran's current left foot and ankle problems were "most likely" due to driving a forklift for 35 years.

The December 2011 VA examination is highly probative. It is factually informed, and clarifies the essential issue in this matter. The examiner reviewed the claims file and provided "sufficient detail" supporting the diagnosis and his opinion that it was less likely than not that the Veteran's left ankle and foot disabilities were incurred in or caused by the claimed in-service injury, event, or illness. He provided a description of the Veteran's current left ankle and foot symptoms and history. He also specifically addressed the contradictory February 1965 service treatment record and the October 2010 examiner's opinion.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify her to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to the etiology of his left ankle and foot disabilities is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's reported history of continued symptomatology since his in-service automobile accident is not credible. The Veteran did not have any complaints or findings relating to his left ankle or foot during service and there were no findings pertaining to his left ankle or foot until a post-service motorcycle accident in July 1973. Additionally, the Veteran reported that his foot problems began during his post-service employment as a forklift operator in 1974.

With regard to the years-long evidentiary gap between service and the earliest complaints of left ankle and foot symptoms, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-8 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet.App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In addition to the lack of evidence showing that his left ankle and foot disorders manifested during service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service. As discussed above, the Veteran did have not any complaints, treatment, or diagnosis of such disorders in service or for years thereafter. There was no event, disease, or injury in service to which the disorders at issue here could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Therefore, the Veteran does not currently have left ankle and foot disorders that began in service or that are otherwise causally or etiologically related to his military service.  

The clear preponderance of the evidence is against a finding that the Veteran's left ankle and foot disabilities are related to any incident of active military service; the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for a left ankle disorder, secondary to a service-connected left knee disability is denied. 

Service connection for a left foot disorder, secondary to a service-connected left knee disability is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


